

 

--------------------------------------------------------------------------------

 

Exhibit 10.23
NON-QUALIFIED STOCK OPTION AGREEMENT


OPTION NO. _____
TO PURCHASE  ________
 
SHARES OF COMMON STOCK
 
($0.01 PAR VALUE)



TXCO RESOURCES INC.


INCORPORATED UNDER THE LAWS OF


THE STATE OF DELAWARE


For valuable consideration, receipt of which is hereby acknowledged, TXCO
RESOURCES INC., a Delaware corporation  (hereinafter called the "Corporation"),
hereby grants to __________  (hereinafter called the "Optionee"), a
non-qualified stock option (hereinafter called the "Option"), subject to the
terms and conditions thereof, and subject to the terms and conditions of the
2005 Stock Incentive Plan of the Corporation (hereinafter called the "Plan")
which Plan is hereby incorporated herein by reference.  In the event of any
conflict between the terms of the Plan and this Agreement, the terms of the Plan
shall govern.


A.Basic Terms.  This certifies that, for value received, the registered owner is
entitled, subject to the terms and conditions of this Option and the 2005 Stock
Incentive Plan, until the expiration date, to purchase up to the number of
shares of the Common Stock, par value $.01 (the "Common Stock") from the
Corporation at the purchase price shown below, on delivery of this Option to the
Corporation with the exercise form duly executed and payment of the Purchase
Price:  (a)  in United States dollars in cash or by check, bank draft or money
order payable to the order of the Corporation,  (b)  by delivering Common Stock
already owned by the Optionee with an aggregate Fair Market Value on the date of
exercise equal to the Option Price, or  (c)  by a combination of the above
methods of payment, together with payment or arrangement for payment of any
federal income tax required to be withheld by the Corporation.  If Common Stock
is to be delivered as a payment of part or all of the Option Price, it must be
tendered in accordance with methods determined by the Committee to be acceptable
and appropriate as considered in Section 5.2(b) of the Plan.  As soon as
practicable after receipt of such notice and payment, the Corporation shall,
without transfer or issue tax or other incidental expense to the Optionee,
deliver to Optionee at the office of the Corporation, or such other place as may
be mutually acceptable, or, at the election of the Corporation, by first class
mail addressed to the Optionee at the address shown in the records of the
Corporation, a certificate or certificates for such shares out of theretofore
authorized but unissued shares or reacquired shares of its Common Stock, as the
Corporation may elect.


 
Registered Owner:__________ 

                                __________ 
                                __________ 


 
Purchase Price:$ _____ per Common Share



 
Expiration Date:__________ , unless earlier terminated pursuant to this
paragraph, the paragraph immediately following or Paragraph K of this
Option.  If, prior to the Expiration Date, the Optionee ceases to serve as a
director of the Corporation, this Option shall terminate as to any portion of
the Option not fully vested.  This Option shall be void and of no effect after
the Expiration Date.



 
Vesting Schedule:This Option is intended as an incentive to retain the Optionee
as a director of the Corporation.  Therefore, the Optionee shall become fully
vested as to one third (1/3) of the Option, __________  shares, after one year
of continuous service as a director from the date hereof.  The Optionee shall
become fully vested as to an additional one-third (1/3) of the Option,
__________  shares, after two years of continuous service as a director from the
date hereof.  The Optionee shall become fully invested as to the remaining
one-third (1/3) of the Option, __________  shares, after three years of
continuous service as a director from the date hereof.  Should the Optionee’s
service as a director be terminated, either voluntarily or involuntarily, any
portion of the Option that has not been fully vested shall be immediately
forfeited.  Any portion of the Option that has been fully vested shall be
subject to the terms and conditions of this Option and the Plan.


 

--------------------------------------------------------------------------------

 

B.Corporation's Covenants as to Common Stock.  Shares deliverable on the
exercise of this Option shall, at delivery, be fully paid and non-assessable,
free from taxes, liens and charges with respect to their purchase.  The
Corporation shall take any necessary steps to assure that the par value per
share of the Common Stock is at all times equal to or less than the then current
Option purchase price per share of the Common Stock issuable pursuant to this
Option.  The Corporation shall at all times reserve and hold available
sufficient shares of Common Stock to satisfy all conversion and purchase rights
of outstanding convertible securities, options and warrants.


C.Method of Exercise.  The purchase rights represented by this Option are
exercisable at the option of the registered owner in whole at any time, on or
prior to the expiration date, by payment of the Purchase Price in a manner
specified in Paragraph A for each share purchased.  The Corporation may postpone
the time of delivery of certificates for shares for such additional time as the
Corporation shall deem necessary or desirable to enable it to comply with all
applicable laws, regulations, rules, orders and approvals which shall then be in
effect and required by any governmental entities or any stock exchanges on which
the Common Stock is traded.


D.Adjustment of Shares Purchasable.  The number of shares purchasable hereunder
and the purchase price per share are subject to adjustment from time to time as
specified in this Option.


E.Limited Rights of Owner.  This Option does not entitle the owner to any voting
rights or other rights as a shareholder of the Corporation, or to any other
rights whatsoever except the rights herein expressed.  No dividends are payable
or will accrue on this Option or the shares purchasable hereunder until, and
except to the extent that, this Option is exercised.


F.Transfer.  This Option shall, during the Optionee's lifetime, be exercisable
only by the registered owner and neither it nor any right hereunder shall be
transferable other than by will or the laws of descent and distribution or be
subject to attachment, execution or other similar process.


G.Recognition of Registered Owner.  Prior to due presentment for registration of
transfer of this Option, the Corporation may treat the registered owner as the
person exclusively entitled to receive notices and otherwise to exercise rights
hereunder.


H.Effect of Stock Split, etc.  If the Corporation, through stock dividend,
split, reverse split or reclassification of shares, changes as a whole the
outstanding Common Stock into a different number of class of shares,
then:  (1)  the number and class of shares so changed shall, for the purposes of
this Option, replace the shares outstanding immediately prior to the change;
and  (2)  the Option purchase price in effect, and the number of shares
purchasable under this Option, immediately prior to the date upon which the
change becomes effective, shall be proportionately adjusted  (the price to the
nearest cent).  Irrespective of any adjustment or change in the Option purchase
price or the number of shares that were purchasable under this or any other
Option of like tenor, the Options theretofore and thereafter issued may continue
to express the Option purchase price per share and the number of shares that
were purchasable were expressed in the Options when initially issued.


I.Effect of Merger, etc.  If the Corporation consolidates with or merges into
another corporation, the registered owner shall thereafter be entitled on
exercise to purchase, with respect to each share of Common Stock purchasable
hereunder immediately before the consolidation or merger becomes effective, the
securities or other consideration to which a holder of one share of Common Stock
is entitled in the consolidation or the merger without any change in or payment
in addition to the Option purchase price in effect immediately prior to the
merger or consolidation.  The Corporation shall take any necessary steps in
connection with a consolidation or merger to assure that all the provisions of
the Option shall thereafter be applicable, as nearly as reasonably may be, to
any securities or other consideration so deliverable on exercise of this
Option.  A sale or lease of all or substantially all the assets of the
Corporation for a consideration  (apart from the assumption of
obligations)  consisting primarily of securities is a consolidation or merger
for the foregoing purposes.


J.Notice of Adjustment.  On the happening of an event requiring an adjustment of
the Option purchase price or the shares purchasable hereunder, the Corporation
shall forthwith give written notice to the registered owner stating the adjusted
Option purchase price and the adjusted number and kind of securities or other
property purchasable hereunder resulting from the event and setting forth in
reasonable detail the method of calculation and the facts upon which the
calculation is based.  The Board of Directors of the Corporation, acting in good
faith, shall determine the calculation.


 
 

--------------------------------------------------------------------------------

 

K.Notice and Effect of Dissolution, etc.  In case a voluntary or involuntary
dissolution, liquidation, or winding up of the Corporation  (other than in
connection with a consolidation or merger covered by Paragraph I above)  is at
any time proposed, the Corporation shall give at least 30 days prior written
notice to the registered owner.  Such notice shall contain:  (1)  the date on
which the transaction is to take place;  (2)  the record date  (which shall be
at least 30 days after the giving of the notice)  as of which holders of Common
Stock will be entitled to receive distributions as a result of the
transaction;  (3)  a brief description of the transaction;  (4)  a brief
description of the distributions to be made to holders of Common Stock as a
result of the transaction;  and  (5)  an estimate of the fair value of the
distributions.  On the date of the transaction, if it actually occurs, this
Option and all rights hereunder shall terminate.


L.Method of Giving Notice; Extent Required.  Notices shall be given by first
class mail, postage prepaid, addressed to the registered owner at the address of
the owner appearing in the records of the Corporation.  No notice to Option
holders is required except as specified in Paragraph J, K and N.


M.THE REGISTERED OWNER HAS REPRESENTED TO THE CORPORATION THAT THE SECURITIES
REPRESENTED BY THIS OPTION ARE BEING ACQUIRED BY THE REGISTERED OWNER FOR
INVESTMENT.  SUCH SECURITIES MAY NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE "ACT").  SUCH SECURITIES MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED AT ANY TIME WHATSOEVER UNLESS REGISTERED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE, EXCEPT UPON DELIVERY TO THE CORPORATION OF AN OPINION OF COUNSEL
SATISFACTORY TO THE CORPORATION THAT REGISTRATION IS NOT REQUIRED FOR SUCH
TRANSFER OR THE SUBMISSION TO THE CORPORATION OF SUCH OTHER EVIDENCE AS MAY BE
SATISFACTORY TO THE CORPORATION TO THE EFFECT THAT ANY SUCH TRANSFER WILL NOT BE
IN VIOLATION OF THE ACT OR APPLICABLE STATE SECURITIES LAWS OR ANY RULE OR
REGULATION PROMULGATED THEREUNDER.


N.Registration Rights.  As the shares issued under this Option may not be
registered and may be restricted pursuant to the rules and regulations of the
Securities and Exchange Commission (“SEC”), the Corporation agrees that in the
event it files to register shares under the Plan, it will include these
shares.  If the Corporation files any registration statement with the SEC it
will, upon the timely written request of the Registered Owner, include, in the
first registration statement filed after the shares have been purchased, shares
of its Common Stock that have been previously purchased under the terms of this
Option.  Any such written request shall be delivered to the Corporation within
no more than 10 days following the Registered Owner’s receipt of written notice
from the Corporation that it intends to file a registration statement with the
SEC.


IN WITNESS WHEREOF, this Option has been executed as of this         day of
__________  .



 
TXCO RESOURCES INC.
     
By: _____________
 
       James E. Sigmon,
 
       Chief Executive Officer


 

--------------------------------------------------------------------------------

 

EXERCISE FORM


TXCO Resources Inc.
777 E. Sonterra Blvd., Suite 350
San Antonio, Texas  78258


Ladies and Gentlemen:


The undersigned hereby:  (1)  irrevocably subscribes for
__________________________ shares of your Common Stock pursuant to this Option,
and enclosed payment of  $_____________ therefor;  (2)  requests that a
certificate for the shares be issued in the name of the undersigned and
delivered to the undersigned at the address below;  and  (3)  if such number of
shares is not all of the shares purchasable hereunder, that a new Option of like
tenor for the balance of the remaining shares purchasable hereunder be issued in
the name of the undersigned and delivered to the undersigned at the address
below.



 
________________________________ 
Date:___________________
(Please sign exactly as name
 
 appears on Option)
 
Address:___________________________
 
__________________________________
 
Taxpayer ID No.____________________



                            __________  __________  __________  __________ 
__________  __________  __________  __________  __________  __________  ____


NOTE:  Options, substantially in the form shown above, under TXCO's 2005 Stock
Incentive Plan (the "Plan") may be granted to directors, management and other
employees, from time to time, at the discretion of TXCO's Board of Directors
("Board").  The number of options awarded and the vesting terms are set by the
Board at the time of grant.  Options typically have a ten-year life. Options
granted to employees and management generally are considered Incentive Stock
Options, while those granted to the Board under this Plan will be Non-Qualified
Options.


The Board granted the first options under the Plan at its meeting on December 5,
2008.  Each non-employee director was granted options to purchase 50,000 shares
of TXCO's common stock at an exercise price of $2.05, 110% of the closing price
on that date for the Company's common stock.  These options become exercisable
one-third per year on the anniversary date of the grant.

 
 
 

--------------------------------------------------------------------------------

 
